Citation Nr: 0428347	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  97-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain and breathing problems.

2.  Entitlement to an increased rating for hypertension 
with chronic renal insufficiency, evaluated as 10 percent 
disabling prior to March 24, 1997, and 30 percent 
disabling from March 24, 1997.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was before the Board in 
June 1998, August 2000 and June 2003 when it was remanded for 
additional development.

The issues of entitlement to increased ratings for the 
veteran's low back and right knee disabilities are addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran does not have a disability manifested by 
chest pain and breathing problems.

2.  For the period prior to March 24, 1997, the veteran's 
service-connected hypertension was manifested by diastolic 
pressure predominantly 110 or more, but not 120 or more.

3.  During the period beginning March 24, 1997, the veteran's 
service-connected hypertension with chronic renal 
insufficiency has been manifested by diastolic pressure 
predominantly less than 120; neither constant albuminuria 
with edema nor definite decrease in kidney function has been 
present.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain and breathing 
problems was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for a 20 percent rating, and no more, for 
hypertension for the period prior to March 24, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.1, 4.3 
,4.7 (2003). 

3.  The criteria for a rating for hypertension greater than 
30 percent for the period beginning March 24, 1997, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); ; 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.1, 4.7, 
4.104, 4.115, Diagnostic Codes 7101, 7502 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the claims decided herein, the Board notes 
that substantially complete claims were received and 
initially adjudicated prior to the enactment of the VCAA.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in October 2003.  The RO informed the veteran of 
the evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He was given ample time to respond.  The RO then 
readjudicated the appeal in a supplemental statement of the 
case issued in December 2003.  

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claims not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claims.



Service Connection for Disability Manifested by 
Chest Pain and Breathing Problems

Factual Background

The veteran served on active duty from July 1969 to November 
1990.  Service medical records show that the veteran was seen 
in May 1979 with complaints of chest pain.  The examiner 
noted that the veteran was taking Valium for his nerves.  
Upon examination, EKG was normal.  Upon examination in July 
1979, EKG was normal.  The examiner noted that relaxation 
training was helping the veteran.  In January 1983, the 
veteran was again seen with complaints of anxiety and chest 
pain.  In October 1983, examination revealed no heart murmur.  
The veteran complained of chest pain; however, he noted that 
his chest pain was not brought on by exercise.  The examiner 
opined that any chest pain was related to anxiety, and was 
not an organic disability.  Upon discharge examination in 
September 1990, chest X-rays were normal and ECG was within 
normal limits.

In June 1992, the veteran submitted a claim for service 
connection for chest disability manifested by breathing 
problems and pain.

In an August 1995 rating decision, the RO granted service 
connection for hypertension.

A January 1997 radiological examination report from Moncrief 
Army Community Hospital notes the veteran's history of 
hypertension and recent EKG findings of possible inferior 
wall ischemia.  Chest X-rays, noted to be a poor inspiration 
chest film, revealed atherosclerotic cardiovascular disease 
with cardiomegaly.  Further testing revealed no evidence of 
ischemic heart disease.

By rating decision dated in May 1997, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed and service connection for PTSD was 
ultimately denied by the Board in a June 1998 decision.

By rating decision dated in January 2000, the RO denied 
service connection for psychiatric disorder other than PTSD.  
The veteran did not appeal this decision.

VA outpatient treatment records dated in December 2003 note 
that the veteran denied shortness of breath, wheezing, cough, 
or chest pain.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Board notes that service medical records do not show any 
organic basis for the veteran's complaints of chest pain.  A 
psychiatric basis was suspected, but the veteran has been 
denied service connection for psychiatric disability.  
Moreover, there is no medical evidence that the veteran 
currently has a disability manifested by chest pain and 
difficulty breathing.  Therefore, service connection is not 
in order for this claimed disability.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



Increased Rating for Hypertension with Chronic Renal 
Insufficiency

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In November 1996, the veteran submitted a claim for an 
increased (greater than 10 percent) rating for his service-
connected hypertension.

A January 1997 treatment record from Moncrief Army Hospital 
notes that blood pressure was 168/102.  Upon manual re-check, 
blood pressure was 156/104.

A January 1997 VA examination report notes that the veteran's 
blood pressure was: 145/100 in the standing position; 150/110 
in the sitting position; and 150/115 in the supine position.  
The impression was hypertension, currently poorly controlled.

A February 1997 renal study conducted at Moncrief Army 
Hospital showed no evidence of renovascular hypertension.  

A March 1997 outpatient treatment record from Moncrief Army 
Hospital notes a blood pressure reading of 160/100.  Blood 
urea nitrogen (BUN) was 20 with a creatinine of 1.9.  In 
addition, the outpatient treatment record notes a diagnosis 
of chronic renal insufficiency, as evidenced by scarring on 
the renal ultrasound with decreased renal size and increased 
echogenicity, most likely secondary to hypertension.  No 
peripheral edema was noted.  An April 1997 outpatient 
treatment record notes a blood pressure reading of 180/120; a 
May 1997 treatment record notes a blood pressure reading of 
140/100.  A December 1997 outpatient treatment record notes 
that BUN was 25 with a creatinine of 2.0.

The veteran was seen at Moncrief Army Hospital on several 
occasions from 1999 to 2001.  In February 1999, blood 
pressure was 169/106 and poorly controlled.  A diagnosis of 
chronic renal insufficiency was also noted.  In March 1999, 
blood pressure was 123/75.  In May 1999, blood pressure was 
139/88.  In June 1999, blood pressure was 121/72.  An October 
1999 treatment record notes a blood pressure reading of 
121/85.  The veteran's hypertension was noted to be stable.  
In December 1999, the veteran's blood pressure was 129/83.  
The examiner noted that the veteran's hypertension was 
controlled.  In February 2000, blood pressure was 129/89 and 
under control.  An August 2000 treatment record notes that 
blood pressure was 123/80 while sitting.  The examiner noted 
that the veteran's blood pressure was controlled.  A 
September 2000 treatment record notes that creatinine was 
2.5; BUN was 21.  A January 2001 treatment record notes a 
manual blood pressure reading of 122/84.  Creatinine was 2.0.

An October 2001 VA examination report notes the veteran's 
history of hypertension, generally in the range of 120 to 
130/80 to 90.  Upon examination, blood pressure was 150/110.  
The veteran was noted to be agitated during the examination.  
Examination revealed no signs of peripheral embolic 
phenomenon.  The assessment included: hypertension, elevated 
blood pressure tonight but generally under fair control; and 
chronic renal insufficiency, fairly stable for the last 
several years.

A February 2002 VA examination report notes that, upon 
examination, blood pressure was 145/88.  There was no edema 
of the lower extremities.  The veteran did not have 
albuminuria.  BUN was less than 40 mg percent; specifically, 
BUN was 19 with albumin 4.1.  There was no proteinuria.  The 
examiner stated:

As per my previous assessment, the 
[veteran] has chronic renal insufficiency 
that should be essentially asymptomatic 
at this point and that should be stable 
as long as the [veteran] will keep his 
blood pressure within the normal range.

In a March 2002 addendum, the VA examiner noted that after 
his review of the veteran's claims files, his February 2002 
assessment still held true.  The examiner opined that the 
veteran had chronic renal insufficiency due to hypertension.  
He stated that the veteran "has not had a significantly 
elevated blood urea nitrogen, and has not had persistent 
edema or poor generalized health."

In December 2002, the veteran failed to report for a VA 
hypertension examination.

By rating decision dated in January, 2003, the RO granted an 
increased, 30 percent, rating for the veteran's service-
connected hypertension, and recharacterized the disability as 
hypertension with chronic renal insufficiency.

A December 2003 VA outpatient treatment record notes that the 
veteran's hypertension was well controlled on his current 
medication.  He denied any changes in vision, dizziness, 
chest pain , or headaches.  The veteran also denied any 
weight loss or joint redness.  Upon examination, blood 
pressure was 132/88.  Creatinine was 1.9.  The assessment 
included hypertension, well controlled on current medication, 
and chronic renal insufficiency, improved with control of 
blood pressure.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The veteran contends that his service-connected hypertension 
with chronic renal insufficiency is more disabling than 
currently evaluated.  

Under the relevant rating criteria, pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7502 (2003), chronic nephritis is 
rated as renal dysfunction.  Renal dysfunction with albumin 
and casts with history of acute nephritis; or hypertension 
that is noncompensable under Diagnostic Code 7101 warrants a 
noncompensable rating.  Renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension 
that is at least 10 percent disabling under Diagnostic Code 
7101, warrants a 30 percent rating.  Renal dysfunction with 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101, warrants a 60 percent 
rating.  Renal dysfunction with persistent edema and 
albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8 mg 
%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80 mg %; or creatinine more than 8 mg %; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent rating.  38 
C.F.R. § 4.115a (2003).
 
During the course of the veteran's appeal, the regulations 
pertaining to diseases of the arteries and veins were 
revised.  At the time the veteran filed his original claim 
for an increased rating, his service-connected hypertension 
was evaluated under  38 C.F.R. § 4.104, as in effect prior to 
January 12, 1998.  Diagnostic Code 7101 provided that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more, with severe symptoms.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms.  A 20 percent evaluation is 
warranted when diastolic pressure is predominantly 110 or 
more, with definite symptoms.  A 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more.  When continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum 10 percent rating will 
be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

On January 12, 1998, the rating criteria for hypertension 
were revised and are now found at 38 C.F.R. § 4.104 (2003).  
The revised rating criteria provide that for hypertensive 
vascular disease, a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent 
evaluation is warranted when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating hypertension apply prior to the change in 
regulation, or January 12, 1998, and that the new criteria 
apply thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  The RO considered 
the change in regulation; therefore, the Board may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Separate ratings are not to be assigned for disability from 
disease of the heart [e.g., hypertension] and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.  The Board notes that neither of 
these conditions (absence of kidney or regular dialysis) is 
involved in this case; thus separate ratings for chronic 
renal insufficiency and hypertension are not permitted.  

After reviewing the record, the Board concludes that a 20 
percent rating, and no more, for the veteran's hypertension 
is warranted for the period prior to March 24, 1997.  Under 
the former rating criteria for hypertension, in order to be 
assigned a 20 percent evaluation, there must be a showing of 
diastolic blood pressure predominantly 110 or more.  The 
evidence of record shows diastolic readings of 102 and 104 in 
January 1997, and diastolic readings of 100, 110 and 115 
later in January 1997.  Resolving all reasonable doubt in 
favor of the veteran, the evidence shows diastolic pressures 
predominantly 110 or above.  Under the circumstances, the 
Board concludes that the veteran is entitled to a 20 percent 
rating, and no more, for his service-connected hypertension 
under the former criteria.

As previously noted, the retroactive reach of the revised 
hypertension regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change, or January 
12, 1998.  Therefore, an increased rating is not warranted 
under the revised regulation for the period prior to March 
24, 1997.  Also, during the period prior to March 24, 1997, 
chronic renal insufficiency had not yet been diagnosed.  
Therefore, Diagnostic Code 7502 is not for application.  

Furthermore, the Board concludes that an increased (greater 
than 30 percent) rating for the veteran's hypertension with 
chronic renal insufficiency is not warranted for the period 
beginning March 24, 1997.  Under the former hypertension 
criteria, an evaluation greater than 30 percent is warranted 
where diastolic pressure is predominantly 120 or more and 
there are moderately severe symptoms.  Under the revised 
criteria, an evaluation greater than 30 percent requires 
predominantly elevated diastolic pressure of 120 or more.  
The evidence of record for the period from March 24, 1997, to 
December 2003 notes numerous diastolic pressure readings 
below 120 except for on one occasion, in April 1997, when 
diastolic pressure was 120.  Therefore, the criteria for an 
increased rating under Diagnostic Code 7101, former or 
revised, have not been met.

Under Diagnostic Code 7502, a 60 percent rating is not 
warranted.  There are no findings of constant albuminuria 
with edema, or a definite decrease in kidney function.  In 
February 2002, a VA examiner noted that the veteran did not 
have albuminuria.  In March 2002, a VA examiner noted that 
the veteran has not had persistent edema or poor generalized 
health.  As noted above, hypertension would be rated 20 
percent under Code 7101.  Considering all the evidence, the 
criteria for an increased rating for chronic renal failure 
under Diagnostic Code 7502 have not been met.

Accordingly, the Board concludes that the veteran is entitled 
to a 20 percent rating, and not more, for his service-
connected hypertension for the period prior to March 24, 
1997.  The Board also concludes that the veteran's 30 percent 
evaluation for the period from March 24, 1997, adequately 
contemplates the level of disability due to his service-
connected hypertension with chronic renal insufficiency for 
that period.  




ORDER

Entitlement to service connection for a disability manifested 
by chest pain and breathing problems is denied.

Entitlement to a 20 percent rating for hypertension for the 
period prior to March 24, 1997, is granted, subject to 
regulations governing awards of monetary benefits.  

Entitlement to a rating in excess of 30 percent for 
hypertension with chronic renal insufficiency during the 
period beginning March 24, 1997, is denied.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims for increased ratings for lumbosacral strain and right 
knee disability. 

With regard to the veteran's service-connected low back 
disability, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Although the RO considered 
both the former and the revised rating criteria in the 
December 2003 Supplemental Statement of the Case, additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria.  The veteran last 
appeared for a VA examination of his back in March 2002.  The 
Board notes that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Moreover, the report of that examination must 
provide a clear picture as to the functional impairment due 
to incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).  Therefore, a new VA examination 
should be ordered.

With regard to the veteran's service-connected right knee 
disability, the Board notes that the veteran twisted his knee 
in service; thereafter, he underwent ligament excision and a 
meniscectomy.  Service connection was established for right 
knee disability and a 10 percent rating was assigned under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.

The veteran has undergone several VA examinations in 
conjunction with his claim for an increased rating for right 
knee disability.  Most recently, in February 2002 and March 
2002, the veteran was diagnosed with degenerative arthrosis 
of the right knee.  Range of motion testing disclosed that 
the veteran was able to extend the knee to zero degrees and 
flex the knee to 125 degrees.  However, the examiner did not 
indicate whether there was any subluxation or instability.  
Consequently, the examination reports of record are not 
adequate for adjudication purposes.

The Board notes that it is evident that the veteran failed to 
cooperate at the March 2002 VA examination of his low back.  
In addition, he failed to report for 
VA examinations of his right knee and low back in December 
2002; however, the record does not show that he was informed 
of the consequences of his failure to report for those 
examinations.  Therefore, the Board has determined that he 
should be afforded another opportunity to appear for the 
required examinations.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should request the appellant 
to submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any necessary 
authorization to enable the RO to obtain 
any other medical evidence, not already 
of record, pertaining to treatment or 
evaluation of his low back or right knee 
during the periods of these claims.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should ensure that a copy of all 
pertinent VA medical records for the 
period since December 2003 are associated 
with the claims folder.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded the below 
examinations .  The veteran must be 
properly informed of the examinations and 
of the provisions of 38 C.F.R. § 3.655 
concerning the consequences of his 
failure to appear for required 
examinations.  If the veteran fails to 
appear for either examination, the letter 
informing the veteran of the examination 
and the consequences of his failure to 
appear must be associated with the claims 
folders.

5.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

6.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays, should be performed.  

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

7.  The RO should also undertake any 
other development it determines to be 
indicated.

8.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
The RO should specifically consider 
whether separate ratings are warranted 
for limitation of flexion of the right 
knee, limitation of extension of the 
right knee and recurrent subluxation or 
lateral instability of the right knee.  
In evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria during 
the periods they are applicable.  In 
regard to both the low back and the right 
knee disabilities, the RO should consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto before the case is 
returned to the Board.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



